



Exhibit 10.40


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (this “Agreement”) is entered into effective as of
November 8, 2018, by and between Assurant, Inc. (the “Company”) and Ajay Waghray
(the “Employee”).

WHEREAS, the Employee and the Company wish to terminate the employment
relationship between them on the terms set forth in this Agreement and to agree
to certain post-employment covenants;
    
NOW, THEREFORE, in consideration of the mutual covenants, promises and
representations in this Agreement and the General Release and Covenant Not to
Sue in Exhibit A hereto, the parties hereto agree as follows:


1.
Termination of Employment



The Employee’s employment with the Company shall cease effective as of December
31, 2018 (the “Termination Date”). Effective as of the Termination Date, the
Employee resigns from any and all positions held by the Employee at the Company
and as an officer or director of any subsidiary or affiliate of the Company.
From and after the Termination Date, the Employee shall not hold any office or
position with, nor maintain any other status as an employee or agent of, the
Company or any subsidiary or affiliate of the Company. Effective on the
Termination Date, all agreements between the Employee and the Company or any
subsidiary or affiliate thereof are hereby terminated and shall be of no further
force and effect, provided, however, that this sentence does not in any way
limit and shall have no effect on any rights that the Employee may have, or on
any obligations that the Company may have to the Employee, under the Company’s
benefit plans (including qualified and nonqualified retirement plans) as
provided in Section 4, below.
2.
Severance Payments



The Company shall pay to the Employee, as severance pay in connection with the
termination of employment, an aggregate amount of $538,000 (the “Severance
Payment”). The Severance Payment shall be payable in a lump sum as soon as
administratively feasible following the Employee’s Termination Date, but in no
event later than 60 days after the Termination Date. Such payment shall be
subject to applicable tax withholding requirements. The Severance Payment shall
be in lieu of any other severance payments to which the Employee may be entitled
under any severance or other plan, program or agreement of/with the Company or
any subsidiary or affiliate thereof.


3.
Equity Plan



The terms of the Employee’s Restricted Stock Unit (“RSU”) Award Agreement dated
May 10, 2016 wherein the Employee was granted 10,000 RSUs are hereby amended to
provide that all 10,000 RSUs shall fully vest and shall no longer be subject to
any restriction upon the Termination Date. All other equity awards granted to
the Employee during his employment with the Company shall vest on a pro-rata
basis consistent with the terms and conditions of their respective award
agreements.







--------------------------------------------------------------------------------





4.
Employee Benefits



A.Retirement and Nonqualified Plans. The Employee shall be entitled to payment
of his accrued benefits pursuant to the terms of the Assurant 401(k) Plan and
the Assurant Executive 401(k) Plan (the “Plans”).


B.COBRA Continuation. The Company shall pay the Employee a lump sum amount equal
to, and at the same after tax cost to the Employee, as twelve (12) months of the
Company’s employer contributions for the Employee’s health insurance coverage
pursuant to the Company’s plans, which the Employee may use toward any group
medical, dental, vision and/or prescription drug plan benefits to which the
Employee and/or the Employee’s eligible dependents would be entitled to under
Section 4980B of the Internal Revenue Code (“COBRA”). Such lump sum payment
under this Section 4.B shall be paid at the same time as the Severance Payment
as provided in Section 2.


C.Outplacement Services. The Company shall, at its sole expense as incurred,
provide the Employee with outplacement services, for a limited period of time
not longer than twelve (12) months following the Employee’s Termination Date,
the scope and provider of which shall be selected by the Company in the
Company’s sole discretion.


D.Other Benefits. Except for the Company’s severance plan and as specifically
provided herein, this Agreement shall have no effect on the rights of the
Employee to payments or other benefits due to the Employee pursuant to the terms
of any employee benefit plans of the Company in which the Employee participates,
including, without limitation the Assurant, Inc. Executive Short Term Incentive
Plan (“ESTIP”). The Employee shall be entitled to receive such benefits and
payments to which the Employee is entitled pursuant to the terms of such
employee benefit plans. No portion of the Severance Payment shall be taken into
account in determining the amount of any such employee benefit. Within fifteen
(15) days after the Termination Date, the Company shall send the Employee a
check for his accrued but unused paid time off pursuant to the Company’s policy.
For the avoidance of doubt, the Employee shall receive a full 2018 ESTIP bonus
which shall be paid to the Employee on or around March 15, 2019.


5.
Trading Restrictions



Effective immediately following the Termination Date, the Employee shall no
longer be subject to the Company’s securities trading policies. The Employee is
reminded, however, that trading on the basis of material non-public information,
or providing such information to others so that they may trade, is a violation
of the federal securities laws.


6.
Employee Covenants



A.Confidential Information. The Employee shall not, (a) except as required by
law or by order of a government agency or court of competent jurisdiction,
disclose to any person, firm, corporation or other business entity any
Confidential Information (as defined herein) proprietary to the Company
concerning the business, finances, products, services, operations, clients,
employees, affairs or prospects of the Company or any subsidiary or affiliate
thereof, for any reason or purpose whatsoever, or (b) make use of any
Confidential Information for personal purposes or for the benefit of any person,
firm, corporation or other entity except the Company or any subsidiary or
affiliate thereof. “Confidential Information” means information not generally
known or available outside the Company and information entrusted to the Company
in confidence by third





--------------------------------------------------------------------------------





parties. Confidential Information includes but is not limited to Company
inventions, technical data, trade secrets, know-how, research, product or
service ideas or plans, software codes and designs, processes, network
agreements, provider or network discounts, contract terms, formulas, techniques,
lists of or information relating to suppliers, intermediaries (including brokers
and agents) and customers, prices, costs, coverages, employee compensation
arrangements, pricing methodologies, cost data, market share data, marketing
plans, licenses, strategic plans, internal annual or long-term plans, program
information, business plans, financial forecasts, non-public financial data,
budgets and all other non-public business information disclosed to the Employee
by the Company or of which the Employee learned while in the employ of the
Employer.


Further, except as is necessary to obtain new employment or as required by law
or by order of a government agency or court of competent jurisdiction, the
Employee shall not disclose the reasons for or terms of his departure from the
Company without the written consent of the Company and, unless and until this
Agreement has been made public by filing with the Securities and Exchange
Commission, the Employee will not disclose the contents or substance of this
Agreement or the Release (as defined in Section 8 hereof) to anyone except his
immediate family or any tax, legal or other counsel he has consulted regarding
the meaning or effect hereof or thereof, and he will instruct each of the
foregoing not to disclose the same. Within ten (10) calendar days following the
Termination Date, the Employee shall return to the Company any documents,
records, files and other information (whether recorded or stored in paper or
electronic form) and any property belonging or relating to the Company, its
affiliates, customers, clients or employees. The Employee acknowledges that all
such materials are, and will remain, the exclusive property of the Company, and
the Employee may not retain originals or copies of such materials.


B.Non-Solicitation. For a period of twelve (12) months following the Termination
Date, the Employee shall not, whether on his own behalf or on behalf of or in
conjunction with any other person or entity, acting in any capacity whatsoever,
directly or indirectly, solicit for employment or hire any employee, independent
contractor or other service provider who is employed by or providing services to
the Company or any subsidiary or affiliate thereof as of the Termination Date or
persuade or influence any such employee to leave the employ of the Company or
any subsidiary or affiliate thereof.


C.Non-Competition. For a period of twelve (12) months following the Termination
Date, the Employee shall not, whether on his own behalf or on behalf of or in
conjunction with any other person or entity, acting in any capacity whatsoever,
in the United States or Canada, directly or indirectly compete with the Company
for the business or custom of, or for any direct or indirect commercial
relationship with, any client, customer, contract holder, vendor, policyholder,
broker or agent in the primary lines of business conducted by the Company,
namely (1) mobile device protection and related services, (2) extended service
contracts, (3) vehicle protection products, (4) pre-funded funeral insurance,
(5) renters insurance, and (6) lender-placed homeowners insurance. The
activities of Employee restricted in this paragraph are limited to the
activities of the type conducted and/or provided within the two (2) years prior
to the Termination Date in which Employee has been involved or for which the
Employee has had direct or indirect supervisory responsibility during his
employment with the Company.


D.Non-Disparagement. The Employee shall not publicly or privately disparage or
denigrate the Company, its subsidiaries, affiliates, officers or directors in
respect of their integrity, character, business practices, performance, skills,
acumen, experience or success. The Company





--------------------------------------------------------------------------------





shall not, and shall direct its executive officers and directors not to,
publicly disparage or denigrate the Employee in respect of the Employee’s
integrity, character, business practices, performance, skills, acumen,
experience or success. The respective parties shall be responsible for, and bear
any and all liability with respect to, any breach of this Section 6.D only if
such breach is knowingly and willfully committed and involves a material public
disparagement of the other party. Notwithstanding the foregoing, neither the
Company nor the Employee shall be entitled to terminate, rescind, repudiate or
seek judicial invalidation of this Agreement or any of its provisions as a
remedy for any breach or alleged breach of this Section 6.D.


E.Litigation Against the Company. The Employee shall not act as an expert
witness, consultant or otherwise in any litigation against the Company, except
as a fact witness if legally compelled to do so by subpoena or other writ or
order of a court or government agency of competent jurisdiction.


F.Employee Protections. (a) The Employee has the right under federal law to
certain protections for cooperating with or reporting legal violations to the
Securities and Exchange Commission (the “SEC”) and/or its Office of the
Whistleblower, as well as certain other governmental entities and
self-regulatory organizations. As such, nothing in this Agreement or otherwise
prohibits or limits the Employee from disclosing this Agreement to, or from
cooperating with or reporting violations to or initiating communications with,
the SEC or any other such governmental entity or self-regulatory organization,
and the Employee may do so without notifying the Company. Neither the Company
nor any of its subsidiaries or affiliates may retaliate against the Employee for
any of these activities, and nothing in this Agreement or otherwise requires the
Employee to waive any monetary award or other payment that the Employee might
become entitled to from the SEC or any other governmental entity or
self-regulatory organization. Moreover, nothing in this Agreement or otherwise
prohibits the Employee from notifying the Company that the Employee is going to
make a report or disclosure to law enforcement.


Notwithstanding anything to the contrary in this Agreement or otherwise, as
provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)), the
Employee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made (A)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney, and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Without limiting the foregoing, if the Employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Employee may disclose the trade secret to his or her attorney and use the trade
secret information in the court proceeding, if the Employee (x) files any
document containing the trade secret under seal, and (y) does not disclose the
trade secret, except pursuant to court order.


7.
Enforcement of Restrictions; Rights and Remedies



A.Reasonableness. The Employee hereby acknowledges and agrees that: (i) the
restrictions provided in this Agreement are reasonable in time and scope in
light of the Company’s interest in protecting its business; and (ii) his ability
to work and earn a living will not be unreasonably restrained by the application
of these restrictions.


B.Injunctive Relief. The Employee recognizes and agrees that should he fail to
comply with the restrictions set forth herein, which restrictions are vital to
the protection of the





--------------------------------------------------------------------------------





Company’s business, the Company will suffer irreparable injury and harm for
which there is no adequate remedy at law. Therefore, the Employee agrees that in
the event of the breach or threatened breach by him of any of the terms and
conditions of Sections 6.A, 6.B or 6.C hereof, the Company shall be entitled to
preliminary and permanent injunctive relief against him as may be awarded by a
court having jurisdiction over the dispute in addition to, and not in lieu of,
any other rights or remedies available to the Company at law or in equity.


C.Conditions to Company’s Obligation to Make Payments. The consideration for the
Company’s promises under Sections 2 and 3 hereof are the Employee’s Release
under Section 8 and Exhibit A hereof and each and every other promise that
Employee makes herein.


8.
Release of Claims



The parties shall execute the General Release and Covenant Not to Sue in the
form attached hereto as Exhibit A (the “Release”). Notwithstanding anything
contained herein to the contrary, the Company’s obligations to make the
Severance Payment and amend the RSU Award Agreement dated May 10, 2016, are
conditioned on the Employee’s execution, delivery and non-revocation of the
Release and his compliance with the terms of the Release.


9.
Notices



All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given if delivered in
person, by courier or by facsimile transmission, or sent by express, registered
or certified mail, postage prepaid, addressed as follows:


If to the Employee:


Ajay Waghray


at his last known home address on file at Assurant or, following Assurant’s
receipt of any change of address notice given by Employee, at the new address
specified therein


If to the Company:


Robyn Price Stonehill
Executive Vice President, Chief Human Resource Officer
Assurant, Inc.
28 Liberty Street
41st Floor
New York, NY 10005


Either party may, by written notice to the other, change the address to which
notices to such party are to be delivered or mailed.





--------------------------------------------------------------------------------







10.
Tax Matters



A.Withholding of Taxes.


All payments of the Severance Payment and other benefits required to be provided
by the Company to the Employee under this Agreement shall be subject to the
withholding of such amounts relating to taxes and other payroll deductions as
the Company may reasonably determine it should withhold pursuant to any
applicable law, regulation or Company policy.


B.Section 409A of the Internal Revenue Code.


The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and applicable guidance
promulgated thereunder (collectively, “Section 409A”). Accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance with Section 409A. In no event shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Employee by the
Internal Revenue Service under Section 409A or any damages for failing to comply
with Section 409A. If required pursuant to Section 409A, payment of certain
amounts owed to you within the six (6) month period following the Termination
Date may be delayed until after such six-month period has elapsed.


11.
Governing Law; Personal Jurisdiction and Venue



This Agreement shall be construed, interpreted and enforced in accordance with
the laws the State of New York, without giving effect to the choice of law
principles thereof. The parties hereto agree that any action to enforce any
provision of this Agreement may be brought in any state or federal court in the
Borough of Manhattan, New York, New York. Such parties hereby submit to the
personal jurisdiction and venue of any such court in which any such action is
brought.


12.
Waiver of Breach



No waiver of any provision of this Agreement shall have any force and effect
unless it is in writing signed by the party giving the waiver. Any waiver or
forbearance, express or implied, of any breach of this Agreement shall not be
construed to be a continuing waiver or a consent to any other or subsequent
breach on the part either of the Employee or of the Company.


13.
Non-Assignment; Successors



Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the Company upon any sale of all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any other corporation, all as though
such successors and assigns of the Company and their respective successors and
assigns were the Company, and (ii) this Agreement shall inure to the benefit of
the heirs, assigns or designees of the Employee to the extent of any payments
due to them hereunder. In the event of any sale of all or substantially all of
the Company’s assets or merger of the Company in which the Company is not the
surviving entity, as used in this Agreement the term “Company” shall be deemed
to refer to the surviving corporation, successor or assign of the Company.





--------------------------------------------------------------------------------





14.
Severability and Intent for a Court to Enforce Covenants to Maximum Extent



If any provision of this Agreement is determined by a court of competent
jurisdiction not to be enforceable in the manner set forth in this Agreement,
the Employee and the Company agree that it is the intention of the parties that
such provision should be enforceable to the maximum extent possible under
applicable law. If any provision of this Agreement is held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of any other provision of this Agreement (or any
portion thereof). If, and only if, a court finds that Section 6.B or 6.C hereof
is not enforceable to the full extent provided by its terms, the parties agree
that such court may, and hereby memorialize their intention that such court
shall, enforce such provisions to the full geographic and temporal extent that
such court may find permissible under applicable law.


15.
Entire Agreement



This Agreement, together with the General Release and Covenant Not to Sue the
form of which is set forth as Exhibit A hereto, constitutes the entire agreement
by and between the Company and the Employee with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous agreements or
understandings between the Employee and the Company with respect to such subject
matter, whether written or oral, including the offer letter from the Company to
the Employee dated March 11, 2016 and the Change In Control Agreement dated May
9, 2016. This Agreement may be amended or modified only by a written instrument
executed by the Employee and the Company.




    
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.


 
EMPLOYEE
 
 
 
/s/ Ajay Waghray
 
 Ajay Waghray
 
 
 
ASSURANT, INC.
 
 
By:
/s/ Alan Colberg
 
 Alan Colberg
 
 Chief Executive Officer and President














--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE AND covenant not to sue
THIS GENERAL RELEASE AND COVENANT NOT TO SUE (this “Release”) is entered into
effective as of November 8, 2018, by and between Ajay Waghray (the “Employee”)
and Assurant, Inc. (the “Company”), pursuant to the terms of the Separation
Agreement, dated as of November 8, 2018, by and between the Employee and the
Company, to which this Release is attached (the “Separation Agreement”).


The Employee hereby releases and forever discharges, and covenants not to sue,
the Company or its subsidiaries, affiliates, their directors, members, officers,
employees, agents, stockholders, successors and assigns, both individually and
in their official capacities, (together, the “Company Released Parties”) from,
and with respect to, any and all actions, causes of action, covenants,
contracts, claims, demands, suits, and liabilities whatsoever, which the
Employee ever had, now has or which his heirs, executors, administrators and
assigns, or any of them hereafter can, shall or may have by reason of or related
to the Employee’s employment with, or termination of employment from, the
Company and/or its subsidiaries and affiliates.


By signing this Release, the Employee is providing a complete waiver of all
claims against the Company Released Parties that may have arisen, whether known
or unknown, up and until the effective date of this Release. This includes, but
is not limited to, claims based on Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act of 1967
(including the Older Workers Benefit Protection Act) (the “ADEA”), the Americans
With Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act of
1974 (except as to claims pertaining to vested benefits under employee benefit
plans maintained by the Company Released Parties), and all applicable amendments
to the foregoing acts and laws, or any common law, public policy, contract
(whether oral or written, express or implied) or tort law, and any other local,
state or Federal law, regulation or ordinance having any bearing whatsoever on
the terms and conditions of the Employee’s employment and the cessation thereof.


The Employee further agrees, promises and covenants that, to the maximum extent
permitted by law neither, he, nor any person, organization, or other entity
acting on his behalf has or will file, charge, claim, sue, or cause or permit to
be filed, charged or claimed, any action for damages or other relief (including
injunctive, declaratory, monetary or other relief) against the Company Released
Parties involving any matter occurring in the past up to the date of this
Release, or involving or based upon any claims, demands, causes of action,
obligations, damages or liabilities which are the subject of this Release. This
Release shall not affect the Employee’s rights under the Separation Agreement or
under the Older Workers Benefit Protection Act to have a judicial determination
of the validity of this Release and does not purport to limit any right the
Employee may have to file a charge under the ADEA or other civil rights statute
or to participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission or other investigative agency. This Release
does, however, waive and release any right to recover damages under the ADEA or
any other civil rights statute. This Release does not waive any right of the
Employee to indemnification for claims made against him for authorized actions
he engaged in as an Employee of Company under any indemnification obligation,
including any applicable Directors and Officers Insurance policy. The Employee
agrees that he has carefully read this Release and is signing it voluntarily. It
is understood that this Release is not effective until seven (7) calendar days
after the execution of this Release and that the Employee may revoke this
Release within seven (7) calendar days from the date of execution hereof.







--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in this Release, nothing in
this Section 1 shall apply to, or release the Company from, any rights and
claims of the Employee directly or indirectly arising from or under or related
to any obligation or commitment of the Company under the Separation Agreement.


This Release shall be governed by and construed in accordance with the laws of
the State of New York. If any provision in this Release is held invalid or
unenforceable for any reason, the remaining provisions shall be construed as if
the invalid or unenforceable provision(s) had not been included.


IN WITNESS WHEREOF, the parties have executed this Release effective as of the
date first written above.


 
EMPLOYEE
 
 
 
/s/ Ajay Waghray
 
 Ajay Waghray
 
 
 
ASSURANT, INC.
 
 
By:
/s/ Alan Colberg
 
 Alan Colberg
 
 Chief Executive Officer and President






